DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/19/21 have been fully considered but they are not persuasive. 
Applicant has amended claim 15 to require that the interchangeable annular devices each comprise a “single smooth circumferential outer surface” however the devices were not described as “smooth” in the original disclosure and the original disclosure did not provide a definition of what would be considered “smooth”. Likewise Applicant has argued that Rodenbeck teaches an annular device having multiple exterior surfaces however Rodenbeck has only a singular exterior surface which is the entire exposed exterior of the device. If Applicant intends to claim structural differences between Rodenbeck and the invention, such as that the invention only forms a single vertical wall of one diameter while Rodenbeck forms at least distinct upper and lower walls of different diameters, then this should be clearly claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 15, the claim has been amended to require that the first and second interchangeable annular devices comprise “a single smooth circumferential outer surface”. However the specification never describes the annular devices as having a “smooth” outer surface or defining the term “smooth”. It is unclear if such a limitation would be directed at how an exterior surface feels, the shape of the exterior surface or what material the surface is made of. Likewise Applicant has not defined what would be considered an “exterior surface”. Any exposed/visible portion of a device would be considered part of a singular exterior surface however Applicant’s arguments appear to indicate that they are applying a different, undisclosed definition. 
For the purpose of examination the claim is being interpreted as requiring the annular devices be a singular integral piece. 


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,162,236 (Rodenbeck) in view of US 5,586,573 (Nortier) and US 9,333,698 (DeVries).
	Regarding claim 15, Rodenbeck discloses a plumbing fixture assembly comprising:
	a faucet body (224A-224B; 228A-C/230A-C/232A-C), comprising a proximal end and a distal end, the distal end comprising a water outlet;
	a first interchangeable annular device (220A-C) comprising a ‘single smooth circumferential outer surface’; and
	a second interchangeable annular device (220A-C) comprising a ‘single smooth circumferential outer surface’;

		an interior surface defining an opening in each interchangeable annular device, wherein each interchangeable annular device is configured such that, when each interchangeable annular device is coupled to the proximal end of the faucet body, a fluid conduit of the plumbing fixture assembly passes from an interior space of the faucet body through the opening of each interchangeable annular device;

    PNG
    media_image1.png
    424
    535
    media_image1.png
    Greyscale

		an exterior surface, wherein each interchangeable annular device is configured such that, when each interchangeable annular device is coupled to the proximal end of the faucet body and the faucet body is coupled to a support structure, the exterior surface is exposed to an exterior environment of the plumbing fixture assembly such that it is visible to a user of the plumbing fixture assembly (see bases 308 in Figs. 7/8 and 340 in Figs. 9/10 for example);
	wherein the proximal end of the faucet body comprises a neck portion that is narrower than a middle portion of the faucet body, wherein the middle portion is between the proximal end and the distal end, wherein the neck portion is configured to be inserted inside the opening of 

    PNG
    media_image2.png
    428
    542
    media_image2.png
    Greyscale

	wherein the assembly is configured such that, when each interchangeable annular device is coupled to the proximal end of the faucet body, a bottom surface of each interchangeable annular device is in contact with an upper surface of the support surface, the support structure comprising one or more of a deck plate, escutcheon, wall, countertop, sink deck (104), vanity top, or floor.

    PNG
    media_image3.png
    326
    503
    media_image3.png
    Greyscale


	As such it would have been obvious to one of ordinary skill in the art to provide a plurality of the interchangeable annular devices in different finishes so that they can be matched as needed/desired to different faucet components or within different style rooms. A change in aesthetic design generally will not support patentability. See MPEP 2144.04(I).
	While Rodenbeck discloses that various faucet styles can be utilized as part of the system it does not explicitly disclose that the faucet is configured for a bottommost surface of the proximal end to contact a surface of the support structure or that the exterior surface of the neck portion is in physical contact with the interior surface of the annular devices.
	Nortier teaches a plumbing fixture assembly comprising a faucet body (12) comprising a distal (22) and proximal (52) end. The bottommost surface of the proximal end of the faucet body is in contact with the support surface (10) upon installation of the faucet body.
	It is old and well known in the art of faucet assemblies to support the faucet body with a sink deck/support surface, as evidenced by Nortier, as the sink deck provides a large and stable contact surface capable of securing the faucet and resisting any forces imparted on/by the faucet during use.
	DeVries teaches a faucet comprising a body (14) that installs on top of an annular device (20). DeVries teaches that the faucet body may only make physical contact the top of the annular device or it may make physical contact with both the top surface and the inner wall of the annular device (C4 L59-65).


	Regarding claim 16, Rodenbeck states that the exterior surface of each annular device is configured to align with an exterior surface of the faucet body when the annular devices are coupled to the proximal end of the faucet body (Figs. 9-10).

	Regarding claim 17, Rodenbeck states that the assembly, including a plurality of interchangeable annular devices, is provided to permit a user to change the style of their faucet fixture as desired (C16 L52-66). Rodenbeck further states that additional annular devices can be provided for associated faucet components (222A-C) which are distinct from the faucet body (C17 L7-14). Rodenbeck also states that interchangeable components may be provided with different finishes so that a user can interchange the components for aesthetic purposes (C39 L53-56). As such it would have been obvious to one of ordinary skill in the art to provide a plurality of the interchangeable annular devices in different finishes so that they can be matched as needed/desired to different faucet components or within different style rooms.
 
	Regarding claim 18, Rodenbeck states that the associated faucet component can be a handle (222A-C).



	Regarding claims 20-21, Rodenbeck states that the interior and exterior surfaces of the first and second interchangeable annular devices are circular elliptical-shaped (Fig. 3).

	Regarding claim 25, Rodenbeck states that when the annular devices are coupled to the proximal end of the faucet body, a vertical sidewall of the proximal end of the faucet body aligns with a vertical sidewall of the annular devices (Figs. 9-10).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rodenbeck in view of Nortier and DeVries as applied to claim 15 above, and further in view of US 7,434,960 (Stuhlmacher).
	Regarding claim 22, Rodenbeck does not state what material the annular devices are made of.
	Stuhlmacher teaches interchangeable annular devices (55, 80) which can comprise metal, plastic or glass (C3 L49-52, C4 L4-8).
	It would have been obvious to one of ordinary skill in the art to form the interchangeable annular devices with one or more of metal, plastic or glass, as taught by Stuhlmacher, since such materials are commonly used in plumbing fixtures, are inexpensive and water resistant.

Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rodenbeck in view of Nortier and DeVries as applied to claim 15 above, and further in view of US 2010/0125946 (Meisner).
	Regarding claim 23, Rodenbeck does not explicitly discuss the appearance of the exterior surface of the annular devices. 
	Meisner teaches a faucet assembly (10) having a body with a chrome or other polished finish (Para. 0028).
	It would have been obvious to one of ordinary skill in the art for the exterior surfaces to comprise polished chrome, as taught by Meisner, to provide the faucet assembly with a more aesthetic appearance that can be incorporated into the overall sink/bathroom design. 

Claims 17-19 are rejected in the alternate under 35 U.S.C. 103 as being unpatentable over Rodenbeck in view of Nortier and DeVries as applied to claim 15 above, and further in view of Stuhlmacher.
	Regarding claim 17, Rodenbeck states that the assembly, including a plurality of interchangeable annular devices, is provided to permit a user to change the style of their faucet fixture as desired (C16 L52-66). Rodenbeck further states that additional annular devices can be provided for associated faucet components (222A-C) which are distinct from the faucet body (C17 L7-14). Rodenbeck also states that interchangeable components may be provided with different finishes so that a user can interchange the components for aesthetic purposes (C39 L53-56). However Rodenbeck does not explicitly state that the interchangeable annular devices are different finishes or shapes.

	It would have been obvious to one of ordinary skill in the art to provide annular devices for different components in different shapes, as taught by Stuhlmacher, so that the annular devices can properly support the differently shaped components and a desired aesthetic can be achieved/maintained. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04(IV)(B). A change in aesthetic design generally will not support patentability. See MPEP 2144.04(I).

	Regarding claim 18, Rodenbeck states that the associated faucet component can be a handle (222A-C).

	Regarding claim 19, Rodenbeck states that a plurality of interchangeable annular devices (220B) can be provided which are the same shape/form (Fig. 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/NICHOLAS A ROS/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754